Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        29-SEP-2022
                                                        09:22 AM
                                                        Dkt. 10 ODAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,
                                vs.
                           SASHA NARVAEZ,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; Case No. 1FFC-XX-XXXXXXX)
         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Sasha Narvaez’s

Application for Writ of Certiorari, filed on September 12, 2022,

is hereby rejected.

           DATED: Honolulu, Hawaiʻi, September 29, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd. W. Eddins